DETAILED ACTION
	Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Fig. 6, 126B doesn’t appear to be pointing to a key aperture.
In Fig. 6, 108 is apparently used to point to two different structures, and it appears that the bottom 108 apparently pointing to the groove in the lid 108 should be changed to 118 to designate the seal.  
In Fig. 11, 204 is apparently used to point to two different structures, and it appears that the bottom 204 apparently pointing to the filter should be changed to 206.
In Fig. 11, the lead line for the top 204 should extend all the way to the shutoff valve, rather than ending at the sidewall of the housing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 118 (see the objections above) and 206 (see the objections above).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected (wherein claim 4 inherits its rejection due to its dependency) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the locking channels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure(s), so “the” should be changed to --a--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 11,209,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent both claim a sprinkler box comprising a lid with key apertures to allow access to camlocks in the sidewalls of the housing so that the camlocks can be actuated to lock the lid to the housing, and a housing extension that can be installed between the housing and the lid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 (as understood: 3-4) are rejected under 35 U.S.C. 103 as being unpatentable over Antel et al. (US 2015/0088322) in view of Kim (US 7,255,228) and Newcomb (US 1,639,661).
Regarding claim 1, Antel discloses in Figs. 1-8 (specifically the embodiment shown in Figs. 7-8) a sprinkler valve box 400 (paragraph 46) comprising: 
a housing 300 (alternatively including housing extension 310), comprising:
a base (comprising the bottom wall(s) of the housing 300, such as the bottom wall of conduit 152), and 
sidewalls, the sidewalls comprising one or more connection ports 110, 120 for inlet/outlet of water; 
a lid 210 positionable on, and able to be securable to, the housing 300;
one or more pre-configured valves (of the manifold arrangement 150) situated inside the housing 300, the one or more valves coupled to the one or more connection ports 110, 120; and
wherein, when the lid 210 is secured to the housing 300, a water-tight seal on the housing 300 is provided with the lid 21 (as one having ordinary skill would recognize from the box being intended for protecting electronics inside the box).
Antel lacks the lid comprising a rubber seal configured to be interposed between the lid and the sidewalls of the housing, and a locking mechanism to secure the lid to the housing, wherein, when the locking mechanism is actuated, the lid is secured to the housing and the rubber seal forms a water-tight seal on the housing.
With regard to the rubber seal in the lid, Kim teaches in Figs. 1-10 a box 1 comprising a lid 3 that comprises a rubber seal 40 (col. 5, lines 35-36), wherein the rubber seal 40 is configured to be interposed between the lid 3 and the sidewalls of the housing 2, and the rubber seal 40 forms a water-tight seal when the lid 3 is secured to the housing 2 (col. 5, lines 32-35). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the box disclosed by Antel to include a rubber seal in the lid so that a water-tight seal is provided when the lid is secured to the housing to protect the contents/electronics of the box from exterior water or moisture, as Kim teaches (col. 5, lines 32-36).
With regard to the locking mechanism, Newcomb teaches in Figs. 1-7 (specifically the embodiment in Fig. 7) a box comprising sidewalls comprising locking channels 42 and a lid 11 being secured to the housing 10 via a locking mechanism (comprising bolt(s) 15’ with camlock(s) 31’ that engage a respective locking channel(s) 42), wherein, when the locking mechanism is actuated, the lid 11 is secured to the housing 10 and a rubber seal 13 forms a water-tight seal on the housing 10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sprinkler valve box disclosed by Antel to have the sidewalls comprise locking channels and the lid being secured to the housing via a locking mechanism actuated to lock the lid onto the housing to protect the contents inside the box, as Newcomb teaches (pg. 1, lines 1-9).  Furthermore, the bolts 15’ have key apertures 40, such that only someone with the appropriate key can unlock the box, so the locking configuration taught by Newcomb prevents unauthorized access to the contents of the box.
Regarding claim 2, Newcomb teaches in Fig. 7 that the locking mechanism comprises camlocks 31’ (pg. 2, lines 22-26).
Regarding claim 3, Newcomb teaches in Fig. 7 that the camlocks 31’ are insertable into the locking channels 42 positioned on the housing 10.
Regarding claim 4, Newcomb teaches in Fig. 7 that the lid 11 comprises key apertures (comprising the apertures of the lid 11 in which the tubular holders 25 are disposed, or the apertures/bores of the holders 25) for accessing the camlocks 31’ (via respective bolts 15’ comprising respective camlocks 31’).
Regarding claim 6, Antel discloses in Figs. 7-8 that there is a housing extension 310, the housing extension 310 configured to be interposable between the lid 210 and the housing 300, wherein the housing extension 310 is able to form a water-tight seal on the housing 300 and the lid 210 is able to form a water-tight seal on the housing extension 310 (as one having ordinary skill would recognize from the box being intended for protecting electronics inside the box).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Antel in view of Kim and Newcomb as applied to claim 1 above, and further in view of Wolfe (US 3,739,589).
Regarding claim 5, Antel discloses a sprinkler valve box as previously discussed, but Antel, Kim, and Newcomb lack teaching that the lid comprises a tapered edge.  
Wolfe teaches in Figs. 2-4 a lid 12 with a tapered edge 16 (col. 2, lines 15-19) located on a vertical wall that extends into the interior of the housing 12, wherein the tapered edge 16 is formed by an inclined surface on the exterior of the edge 16. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lid in the combination of Antel, Kim, and Newcomb to include a vertical wall with a tapered end that extends into the interior of the housing, as Wolfe teaches, to help guide the lid onto the housing.  Furthermore, the tapered edge, formed by an inclined surface on the exterior of the edge, provides additional guidance for positioning the lid onto the housing by allowing the vertical wall of the lid to be inserted into the housing at a wider range of angles than if the tapered edge wasn’t present.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753





/KEVIN F MURPHY/Primary Examiner, Art Unit 3753